ACCEPTED
                                                                                                           01-15-00895-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     10/23/2015 4:34:02 PM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

                                    CALTSE NO. 15         FD   I55O

  TISHA LEE TI{IBODEAUX GII}S()I{
                  Applicant
                                                   $                            FILED IN
                                                               IN THE COTJNTYCOUITT
                                                                              1st COURT OF APPEALS
                                                   $
  l'.                                                                             HOUSTON, TEXAS
                                                   |i        couNlfl'   c_.oURT  N(). I 4:34:02 PM
                                                                              10/23/2015
                                                   $
 GREGORY MICHAtrL             SZANYI,.IIT.                                    CHRISTOPHER A. PRINE
                                                   $                                   Clerk
                        Itespondenr                $         GALV'S.ION CO.JNT', TEXAS
                                    NOTTCE OII AI'PEAL

 TO THE HONOITABLE JLIDGE OF SIAID
                                   COLIRT:
        coMES Now ltespondent, Gl{EGoRY MICH,,\ltL,
                                                    szANy'I, .IIt. and files
 this his Notice of Appeal:




        On August 12,2015, this Ctturt entered :ln linal appealablc
                                                                    orcler in the
abtlve styled and numbered cause. GREGOIIY
                                                             MICI{;\EL SZ,.\N\/I, ,IIt.   hercbr
appeals the order to the First or F-ourteenth          court of App,eals.




                               Ke
                               SIIN: 24027357
                               250 Park Avc.
                               League Cit\,,'l'etas 77573
                               832-932-59j'0 Phonc
                               832-932-56Eltt Far
                               Attorncl' to r Def'cnd:rnt



                                    Ce   rtificate of Service

      I certify that a true ancl corrcct copy of the,fr           olng rnstrurnent was sen.ed
on opposing counscl in accordance rvith the T'Itp,               Oclfer   20,201:5.


                                                 Kcith